       Case 0:20-mj-06291-PMH Document 3 Entered on FLSD Docket 07/22/2020 Page 1 of 1
                                    COURT M INUTES/ORDER
                    U nited States M agistrate Judge Patrick M .Hunt
                                                                               n'
                                                                                a#.n' n-/I*t*)ITn         T1m ex' 4,
                                                                                                                   1'nn '
                                                                                                                        arw%

 Defendant:CesarP.Saiz (J)                      J#:              Case#: 20-6291-Hunt
A USA : ScottStrauss                                     Attorney:
 Violation: Treatto killthe presidentofthq United States
 Proceeding'
           . lnitialAppearance                                     CJA Appt:
 Bond/PTD Held: CYes         rNo         Recom mended Bond:
 Bond Setat:                                                        Co-signed by:
 r-
  I
  -1 Surrenderand/ordo notobtainpassports/traveldocs                       Language'
                                                                                   . ENGLISH
   o   ReporttoPTSas directed/or       x'saweek/month by                   Disposition'
                                                                                      .
       phone:      x'saweek/monthinperson                                                         '
   C' Random urine testing by PretrialServices :
      Treatm entas deem ed necessary                                                        x
   r Refrain from excessive use ofalcohol                                                                     '
   r Participate in m entalhealth assessm ent& treatm ent                                     -
 cr M aintainorseekfuII-tim eem pIoyment/education                                 '      ,                       -   #

  r Nocontactwithvictims/witnesses
   r No firearm s
   r Notto encum berproperty
 Xr Maynotvisittransportationestablishments
    HomeConfinement/ElectronicMonitoringand/or
       Curfew              pm to        am ,paid by                                                                   .
  r-
       Allow ances:M edicalneeds,courtappearances,attorney visits,
       religious,em ploym ent                                                                     :
 r'
  r'l Travelextendedto:
 r-1 Other:
NEXT COURT APPEARANCE     oate:                Tim e:          Judge:                             Place:

ReportRE Counsel:
p'rD/BondHearing:           cccf E o             5 ,-                          .
                                                                               ---                    K'
                                                                                                       u
Prelim/ArraignorRemoval:                  Tr
                                           .      /).-                                                D
StatusConference RE:
Check if       The moti on to continue to permitthe defendant to hire counselis GM NTED. The time from today through t
Applicable: r reschedul eddateisexcludedfrom thedeadlinefortrialascomputed undertheSpeedyTri  alActsincetheendsofjusti
               served bygcantingthiscontinuanceoutweightheinterestsofthedefendantandthepublicinspeedytrial.
D         ;   .        ' = -a ,                                                                            &
 .A.R. V      .          .>    2/
                             ,...                                        Tim e in Court:
                                                                                                  Page:
